Judgment unanimously affirmed. Memorandum: The contention that the trial court improperly denied defendant’s motion to allow defense counsel to withdraw is without merit. Defendant failed to meet his burden of showing good cause for a substitution of counsel "such as a conflict of interest or other irreconcilable conflict with counsel” (People v Sides, 75 NY2d 822, 824). Defendant contends that he could no longer communicate with his attorney and that he was concerned about defense *954counsel’s recommendation to accept a plea offer. Those contentions are insufficient (see, People v Willis, 147 AD2d 727, 728, lv dismissed 74 NY2d 670; People v Thornton, 167 AD2d 935, lv denied 78 NY2d 1082).
We further conclude that the People have satisfied their obligation under CPL 30.30 (see, People v Giordano, 56 NY2d 524, 525). Under the circumstances, defendant’s sentence as a persistent felony offender was not harsh or excessive. We have considered the remaining contentions, including those raised in defendant’s pro se supplemental brief, and find them to be without merit. (Appeal from Judgment of Seneca County Court, Marks, J. — Burglary, 3rd Degree.) Present — Callahan, J. P., Pine, Fallon, Doerr and Davis, JJ.